                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     MATTHEW VEAL, ET AL.,                              Case No. 18-cv-02599-BLF
                                   8                    Plaintiffs,                         ORDER GRANTING LENDINGCLUB
                                                                                            INVESTOR GROUP’S MOTION TO
                                   9             v.                                         APPOINT LEAD PLAINTIFF AND
                                                                                            LEAD COUNSEL; DENYING RAVI
                                  10     LENDINGCLUB CORPORATION, et al.,                   MALLUR’S MOTION TO APPOINT;
                                                                                            VACATING NOVEMBER 15, 2018
                                  11                    Defendants.                         HEARING
                                  12                                                        [Re: ECF 17, 21]
Northern District of California
 United States District Court




                                  13          Before the Court are two motions to appoint lead plaintiff and lead counsel in this putative
                                  14   class action claiming various securities-laws violations: Ravi Mallur’s motion (ECF 17) and
                                  15   XiangHong Ding and Zhenbin Chen’s (collectively, “LendingClub Investor Group”) motion (ECF
                                  16   21). The Court finds this matter suitable for submission without oral argument and hereby
                                  17   VACATES the hearing scheduled for November 15, 2018. However, the case management
                                  18   conference set for that same day remains on calendar. For the reasons stated herein, the Court
                                  19   GRANTS LendingClub Investor Group’s motion and DENIES Mallur’s motion.
                                  20     I.   BACKGROUND
                                  21          On May 2, 2018, Plaintiff Matthew Veal filed this putative securities class action lawsuit
                                  22   against Defendants LendingClub Corporation (“LendingClub”), Renaud Laplanche, Scott
                                  23   Sanborn, Carrie L. Dolan, Bradley Coleman, and Thomas W. Casey (collectively, “Defendants”).
                                  24   Compl., ECF 1. Veal alleges that, from February 28, 2015 to April 25, 2018 (“Class Period”),
                                  25   Defendants issued materially false and misleading statements and concealed material adverse facts
                                  26   regarding LendingClub’s business, operational, and financial results. Id. ¶¶ 1, 18–29. Veal
                                  27   alleges that, as a result of these misrepresentations and omissions, “the market price of
                                  28   LendingClub securities was artificially inflated during the Class Period.” Id. ¶ 49. Veal alleges
                                   1   that, after the misrepresentations and omissions became apparent, “shares of LendingClub fell

                                   2   $.49 per share, or over 15% from its previous closing price to close at $2.77 per share on April 25,

                                   3   2018, damaging investors.” Id. ¶ 32. As a result, Veal filed the instant lawsuit for violations of

                                   4   the Securities Exchange Act of 1934 on behalf of all those who purchased or otherwise acquired

                                   5   the publicly traded securities of LendingClub during the Class Period. Id. ¶ 34.

                                   6             On May 3, 2018, the Rosen Law Firm, P.A. issued a Private Securities Litigation Reform

                                   7   Act (“PSLRA”) notice advising potential Class members of the claims alleged in the action and

                                   8   the 60-day deadline for class members to move to be appointed as lead plaintiff under 15 U.S.C. §

                                   9   78u-4(a)(3)(A)(i). See Rosen Decl., Ex. 1 (“Notice”), ECF 18-1. On July 2, 2018, Ravi Mallur

                                  10   filed a motion seeking appointment as lead plaintiff and approval of the Rosen Law Firm, P.A. as

                                  11   lead counsel for the class. See Mallur Mot., ECF 17. On that same day, XiangHong Ding and

                                  12   Zhenbin Chen moved collectively as the LendingClub Investor Group seeking appointment as lead
Northern District of California
 United States District Court




                                  13   plaintiff and approval of Pomerantz LLP as lead counsel. See LC Mot., ECF 21.1 Each movant

                                  14   opposed appointment of the other. See Mallur Opp., ECF 29; LC Opp., ECF 32. However,

                                  15   LendingClub Investor Group included with its opposition a joint declaration from its individual

                                  16   members which cured the deficiencies Mallur had identified in his opposition. See Joint Decl.,

                                  17   ECF 32-1. As such, in reply, Mallur conceded that he should only be appointed “[i]n the event the

                                  18   Court does not appoint the LendingClub Investor Group.” Mallur Reply, ECF 39. On November

                                  19   6, 2018, Mallur submitted a notice of nonopposition to Lending Club Investor Group’s lead

                                  20   plaintiff motion. See ECF 55.

                                  21       II.   LEGAL STANDARD
                                  22             A.   Lead Plaintiff
                                  23             The Private Securities Litigation Reform Act of 1995 (“PSLRA”) governs the procedure

                                  24   for selection of lead plaintiff in all private class actions under the Securities Exchange Act of

                                  25   1934. 15 U.S.C. § 78u-4(a)(3). Pursuant to the PSLRA, the court shall appoint as lead plaintiff

                                  26   “the member or members of the purported plaintiff class that the court determines to be most

                                  27
                                       1
                                  28     Marsha Tiller also filed a motion to appoint lead plaintiff and lead counsel (ECF 25), which she
                                       later withdrew (ECF 53).
                                                                                         2
                                   1   capable of adequately representing the interests of class members,” also referred to as the “most

                                   2   adequate plaintiff.” Id. at § 78u-4(a)(3)(B)(i).

                                   3           The PSLRA “provides a simple three-step process for identifying the lead plaintiff.” In re

                                   4   Cavanaugh, 306 F.3d 726, 729 (9th Cir. 2002). First, the pendency of the action, the claims made,

                                   5   and the purported class period must be publicized in a “widely circulated national business-

                                   6   oriented publication or wire service.” Id.; see also 15 U.S.C. § 78u-4(a)(3)(A)(i). This notice

                                   7   must be published within 20 days of the filing of the complaint. 15 U.S.C. § 78u-4(a)(3)(A)(i). It

                                   8   must also alert members of the purported class that they have 60 days to move for appointment as

                                   9   lead plaintiff. Id. § 78u-4(a)(3)(A)(i)(II).

                                  10           Second, the court must identify the presumptive lead plaintiff, which can be “a member or

                                  11   members of the purported plaintiff class.” 15 U.S.C. § 78u-4(a)(3)(B)(i). To do so, the court

                                  12   “must compare the financial stakes of the various plaintiffs and determine which one has the most
Northern District of California
 United States District Court




                                  13   to gain from the lawsuit.” Cavanaugh, 306 F.3d at 730. The court must then determine whether

                                  14   that plaintiff, “based on the information he has provided in his pleadings and declarations,”

                                  15   satisfies the requirements of Rule 23(a), “in particular those of ‘typicality’ and ‘adequacy.’” Id. If

                                  16   the plaintiff with the largest financial interest satisfies these requirements, he becomes the

                                  17   “presumptively most adequate plaintiff.” Id.; see also 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I).

                                  18           Finally, the other plaintiffs must have “an opportunity to rebut the presumptive lead

                                  19   plaintiff’s showing that [he] satisfies Rule 23’s typicality and adequacy requirements.”

                                  20   Cavanaugh, 306 F.3d at 730. Unless a member of the purported plaintiff class provides proof that

                                  21   the presumptive plaintiff “(aa) will not fairly and adequately protect the interests of the class; or

                                  22   (bb) is subject to unique defenses that render such plaintiff incapable of adequately representing

                                  23   the class,” the court must appoint the presumptively most adequate plaintiff as lead plaintiff. 15

                                  24   U.S.C. § 78u-4(a)(3)(B)(iii)(II); see also Cavanaugh, 306 F.3d at 732.

                                  25          B.     Lead Counsel
                                  26           Under the PLSRA, the lead plaintiff has the right, subject to court approval, to “select and

                                  27   retain counsel to represent the class.” 15 U.S.C. § 78u-4(a)(3)(B)(v). “[T]he district court should

                                  28   not reject a lead plaintiff’s proposed counsel merely because it would have chosen differently.”
                                                                                          3
                                   1   Cohen v. U.S. Dist. Court, 586 F.3d 703, 711 (9th Cir. 2009) (citation omitted). “[I]f the lead

                                   2   plaintiff has made a reasonable choice of counsel, the district court should generally defer to that

                                   3   choice.” Id. at 712 (citations omitted).

                                   4   III.   ANALYSIS
                                   5          Because Mallur concedes LendingClub Investor Group (“LIG”) should be lead plaintiff if

                                   6   the Court finds it satisfies the statutory requirements, the Court analyzes whether LIG satisfies

                                   7   these requirements. As discussed below, the Court finds that it does.

                                   8          A.    Procedural Requirements
                                   9          Pursuant to the PSLRA, the Rosen Law Firm published a notice of the pending action on

                                  10   May 3, 2018. See Notice. The notice announced the pendency of this action, described the

                                  11   claims, specified the class period, and advised putative class members that they had 60 days from

                                  12   the date of the notice to file a motion to seek appointment as lead plaintiff in the lawsuit. Id.
Northern District of California
 United States District Court




                                  13   Thus, the notice complied with the PSLRA’s requirements. See 15 U.S.C. § 78u-4(a)(3)(A).

                                  14          As noted above, LIG then filed this motion on July 2, 2018 the last day within the 60-day

                                  15   deadline. LIG has therefore met the statutory notice requirements.

                                  16          B.    Financial Interest
                                  17          The Court must next determine whether LIG qualifies as the most adequate plaintiff. To

                                  18   make this determination, the Court first considers LIG’s financial interest in the relief sought. See

                                  19   Cavanaugh, 306 F.3d at 730.

                                  20          As an initial matter, the PSLRA contemplates that a “group of persons” may serve as the

                                  21   most adequate plaintiff. See 15 U.S.C. § 78u-4(a)(3)(A)(iii). See, e.g., China Agritech, Inc. v.

                                  22   Resh, 138 S. Ct. 1800, 1807 n.3 (2018) (“District courts often permit aggregation of plaintiffs into

                                  23   plaintiff groups . . . .”); In re Versata, Inc., Nos. C 01-1439 SI et al., 2001 WL 34012374, at *6

                                  24   (N.D. Cal. Aug. 20, 2001) (“[U]nder appropriate circumstances, small groups, whether or not they

                                  25   have any pre-litigation relationship, can aggregate their financial losses.”).

                                  26          In appointing a group as lead plaintiff, courts must be wary of lawyers’ attempts to group

                                  27   unrelated plaintiffs to ensure the lawyers get appointed as lead counsel. See Bodri v. Gopro, Inc.,

                                  28   No. 16-CV-00232-JST, 2016 WL 1718217, at *4 (N.D. Cal. Apr. 28, 2016) (“Northern District of
                                                                                          4
                                   1   California courts have generally found that appointing a group of unrelated investors undercuts the

                                   2   primary purpose of the PSLRA: to eliminate lawyer-driven litigation. (internal quotation marks

                                   3   and citation omitted)). To avoid this potential pitfall, district courts analyze the following criteria

                                   4   to make sure the group would sufficiently adequately represent the class: “descriptions of [the

                                   5   group’s] members, including any pre-existing relationship among them, an explanation of how its

                                   6   members would function collectively, and a description of the mechanism that its members and

                                   7   the proposed lead counsel have established to communicate with one another about the litigation.”

                                   8   In re Versata, 2001 WL 34012374, at *5 (alteration in original) (quoting In re Network Associates,

                                   9   Inc., Sec. Litig., 76 F. Supp. 2d 1017, 1026 (N.D. Cal. 1999)).

                                  10            After analyzing these criteria, the Court finds LIG to be a group that can serve as most

                                  11   adequate plaintiff. XiangHong Ding and Zhenbin Chen each invested in and incurred significant

                                  12   losses during the Class Period due to purchases of LendingClub Securities. See Pafiti Decl., Ex. C
Northern District of California
 United States District Court




                                  13   (“Loss Chart”), ECF 22-3. The movants have an established pre-existing relationship, as they

                                  14   were previously married to one another and are co-parenting their son together. Joint Decl. ¶ 4,

                                  15   ECF 32-1. As such, they regularly see and communicate with one another outside of this

                                  16   litigation. Id. They’ve discussed seeking joint appointment as lead plaintiffs and participated in a

                                  17   conference call about the litigation. See id. ¶ 8. They have also established a mechanism for

                                  18   settling disagreements, whereby Mr. Chen’s decisions shall govern in the face of an intractable

                                  19   disagreement, with input from Ms. Ding. Id. ¶ 7. Given these characteristics, the Court finds the

                                  20   group can be the most adequate plaintiff and thus asks about the aggregate financial interest of the

                                  21   group.

                                  22            LIG has submitted a sworn Loss Chart establishing that they collectively purchased

                                  23   111,450 shares, retained 62,750 shares, expended net funds of $783,553, and lost a net total of

                                  24   $398,723. See Loss Chart. The only other movant Mallur concedes that LIG has the largest

                                  25   collective loss (Mallur Reply at 1). As such, LIG satisfies this requirement. Cf. City of Dearborn

                                  26   Heights Act 345 Police & Fire Ret. Sys. v. Align Tech., Inc., No. 12-CV-06039-LHK, 2013 WL

                                  27   2368059, at *3 (N.D. Cal. May 29, 2013) (quoting Bassin v. Decode Genetics, Inc., 230 F.R.D.

                                  28   313, 316 (S.D.N.Y.2005)) (“Without access to financial information from other parties, the Court
                                                                                          5
                                   1   is constrained to conclude that the [proposed plaintiff’s] alleged loss best qualifies it to serve as

                                   2   lead plaintiff.”).

                                   3          C.     Rule 23 Requirements
                                   4           Having determined that LIG is the prospective lead plaintiff with the greatest financial

                                   5   stake in this litigation, the Court must next consider whether LIG satisfies the typicality and

                                   6   adequacy requirements of Rule 23(a).2 “When the court makes [this] initial determination, it must

                                   7   rely on the . . . complaint and sworn certification; there is no adversary process to test the

                                   8   substance of those claims.” Cavanaugh, 306 F.3d at 730. As such, LIG need only make a prima

                                   9   facie showing that it satisfies the Rule 23 requirements of typicality and adequacy. See id. at 731.

                                  10           In determining whether typicality is satisfied, a Court inquires “whether other members

                                  11   have the same or similar injury, whether the action is based on conduct which is not unique to the

                                  12   named plaintiffs, and whether other class members have been injured by the same course of
Northern District of California
 United States District Court




                                  13   conduct.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992). In this case, like all

                                  14   other members of the purported class, LIG purchased LendingClub stocks during the Class Period,

                                  15   when LendingClub stock prices were allegedly artificially inflated by Defendants’

                                  16   misrepresentations and/or omissions, and LIG allegedly suffered damages when those

                                  17   misrepresentations and/or omissions came to light, see Loss Chart. LIG’s claims thus appear to be

                                  18   typical, if not identical, to the claims of other members of the putative class.

                                  19           The test for adequacy asks whether the lead plaintiff and its counsel “have any conflicts of

                                  20   interest with other class members” and whether the lead plaintiff and its counsel will “prosecute

                                  21   the action vigorously on behalf of the class.” Staton v. Boeing Co., 327 F.3d 938, 957 (9th Cir.

                                  22   2003). Here, there is no indication of conflicts between LIG and other class members and LIG’s

                                  23   diligence in seeking appointment as lead plaintiff suggests that it and its counsel will prosecute

                                  24   this action vigorously. See generally Joint Decl. Thus, LIG has made a prima facie showing of

                                  25

                                  26   2
                                         Federal Rule of Civil Procedure 23(a) sets forth four requirements for class certification: (1)
                                  27   numerosity, (2) commonality, (3) typicality, and (4) adequacy. Fed. R. Civ. P. 23(a). At the
                                       appointment of lead plaintiff stage, courts need only consider typicality and adequacy, as the
                                  28   failure to satisfy numerosity or commonality would preclude certifying a class action at all.
                                       Cavanaugh, 306 F.3d at 730 n.5.
                                                                                         6
                                   1   typicality and adequacy, as required at this stage, and the Court finds that LIG qualifies as the

                                   2   presumptively most adequate plaintiff under the PSLRA.

                                   3          D.    Opportunity to Rebut
                                   4          Mallur’s only challenge to LIG as the most adequate plaintiff is to LIG’s status as a group,

                                   5   which it has now rescinded, and the Court has addressed above. Marsha Tiller, who withdrew her

                                   6   motion to be lead plaintiff, also challenged LIG on the same basis. See Tiller Opp. at 3–5, ECF

                                   7   30. No other member of the purported plaintiff class has provided proof that LIG “will not fairly

                                   8   and adequately protect the interests of the class” or that it “is subject to unique defenses that

                                   9   render [him] incapable of adequately representing the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II).

                                  10   Accordingly, the Court APPOINTS LIG to serve as lead plaintiff.

                                  11          E.    Lead Counsel
                                  12          No parties have objected to LIG’s selection of Pomerantz LLP as counsel. The Court has
Northern District of California
 United States District Court




                                  13   reviewed the firm’s resume, Pafiti Decl. Exh. D, ECF 22-4, and is satisfied that LIG has made a

                                  14   reasonable choice of counsel. Accordingly, the Court APPROVES LIG’s selection of Pomerantz

                                  15   LLP as lead counsel.

                                  16   IV.    ORDER
                                  17          LIG’s motion to appoint lead plaintiff and lead counsel is GRANTED, and Mallur’s

                                  18   motion is DENIED. LendingClub Investor Group will serve as lead plaintiff in this case, and

                                  19   Pomerantz LLP are appointed as lead counsel.

                                  20

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: November 7, 2018

                                  24                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
                                                                                          7
